 
 
I 
108th CONGRESS
2d Session
H. R. 5323 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a nonrefundable tax credit against income tax for individuals who purchase a residential safe storage device for the safe storage of firearms. 
 
 
1.Short titleThis Act may be cited as the Child Protection and Home Safety Act of 2004. 
2.Credit for residential gun safe purchases 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Purchase of residential gun safes 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 25 percent of the amount paid or incurred by the taxpayer during such taxable year for the purchase of a qualified residential gun safe. 
(b)Limitations 
(1)Maximum creditThe credit allowed under subsection (a) with respect to any qualified residential gun safe shall not exceed $250. 
(2)Carryforward of unused creditIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and section 23), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. No credit may be carried forward under this subsection to any taxable year following the third taxable year after the taxable year in which the purchase or purchases are made. For purposes of the preceding sentence, credits shall be treated as used on a first-in first-out basis. 
(c)Qualified residential gun safeFor purposes of this section, the term qualified residential gun safe means a container not intended for the display of firearms which is specifically designed to store or safeguard firearms from unauthorized access and which meets a performance standard for an adequate security level established by objective testing. 
(d)Special rules 
(1)Denial of double benefitNo deduction shall be allowed under this chapter with respect to any expense which is taken into account in determining the credit under this section. 
(2)Married couples must file joint returnIf the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer and taxpayer’s spouse file a joint return for the taxable year. 
(3)Marital statusMarital status shall be determined in accordance with section 7703. 
(e)Election to have credit not applyA taxpayer may elect to have this section not apply for any taxable year. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to ensure that residential gun safes qualifying for the credit meet design and performance standards sufficient to ensure the provisions of this section are carried out. 
(g)Statutory construction; evidence; use of information 
(1)Statutory constructionNothing in this section shall be construed— 
(A)as creating a cause of action against any firearms dealer or any other person for any civil liability, or 
(B)as establishing any standard of care. 
(2)EvidenceNotwithstanding any other provision of law, evidence regarding the use or nonuse by a taxpayer of the tax credit under this section shall not be admissible as evidence in any proceeding of any court, agency, board, or other entity for the purposes of establishing liability based on a civil action brought on any theory for harm caused by a product or by negligence, or for purposes of drawing an inference that the taxpayer owns a firearm. 
(3)Use of informationNo database identifying gun owners may be created using information from tax returns on which the credit under this section is claimed.. 
(b)Conforming amendmentSection 6501(m) of the Internal Revenue Code of 1986 is amended by inserting 25C(e), before 30(d)(4),. 
(c)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter I of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Purchase of residential gun safes. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2003. 
 
